DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 25-34 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected process, there being no allowable generic or linking claim. Claims 25-34 are the same as withdrawn claims 15-24 except that they further contain the limitation of making the metal aerogel of claim 1. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/18/2020.
Applicant traverses on the grounds that the invention of claims 25-34 are a unique and independent point of distinction from the art of record. This argument is not persuasive. The shared technical feature is now a metal aerogel containing a plurality of metal nanowires, wherein the porous structure of metal nanowires contain anisotropic pores. Kong (US 9,208,919) discloses a metal aerogel containing a plurality of metal nanowires (col. 6, lines 14-67). Kong also discloses the metal nanowires are anisotropic (col. 5, lines 23-27), accordingly pores formed by anisotropic nanowires are also expected also be anisotropic. Thus, the shared technical feature does not make a contribution over the prior art and lack of unity a posteriori is still present. Accordingly, the restriction requirement is deemed proper and made FINAL.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8-14 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kong et al. (US 9,208,919).
Regarding claim 1, Kong discloses a metal aerogel containing a plurality of metal nanowires (col. 6, lines 14-67). Kong also discloses the metal nanowires are aligned in an anisotropic phase (col. 9, lines 20-23), accordingly pores formed by anisotropicly aligned nanowires are also expected also be anisotropic absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 2, Kong does not expressly teach nanoparticles are present in the aerogel (see col. 5, lines 23-38).
Regarding claims 3 and 13, Kong discloses the metal of the gel may be silver, gold, copper, or nickel (col. 4, lines 57-65).
Regarding claims 3 and 13, Kong discloses the metal of the aerogel may be silver, gold, copper, or nickel (col. 4, lines 57-65).
Regarding claim 4, metals are inherently electrically conductive.
Regarding claim 5, Kong discloses the aerogel have an electrical conductivity of preferably at least 50,000 S/m (col. 10, lines 15-25), which lies within the claimed range.
Regarding claims 8-9, Kong discloses the pores of the aerogel have a size ranging preferably from 1 micron to 10 microns (col. 10, lines 29-38), which lies within the claimed range.
Regarding claim 10, a metal aerogel is inherently a metal foam absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 11, Kong discloses the aerogel has a density equal to or less than about 200 mg/cm3 (col. 10, lines 46-48), which lies within the claimed range.
Regarding claim 12, since Kong also teaches a silver aerogel with similar properties such as electrical conductivity, pore size and density (see, e.g., Spec. at ¶ 82) to that claimed, one of ordinary skill in the art would also expect it to have a similar Young’s modulus absent objective evidence to the contrary. See MPEP 2112.
Regarding claim 14, Kong teaches the metal of the aerogel being a noble metal and a transition metal (col. 4, lines 57-58).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kong et al. (US 9,208,919), as applied to claim 1, further in view of Worsley et al. (US 2012/0052511).
Regarding claims 6-7, the limitations of claim 1 have been addressed above. Kong does not expressly disclose the pores are aligned along either a major or minor axis of the porous three-dimensional structure. Worsely discloses an aerogel whose pores are aligned along a single axis (¶ 42). It would have been obvious at the effective 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOBEI WANG/Primary Examiner, Art Unit 1784